Citation Nr: 0938805	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder, claimed as a nervous condition.

3.  Entitlement to service connection for a lumbar spine 
disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1972.  His military decorations include the Combat Infantry 
Badge.

The Board notes that the Veteran's appeal was remanded in 
August 2007 for further development , to include obtaining 
English translations for certain medical records.  To that 
end, a thorough review of the claims file has been made to 
ensure that all documents containing Spanish were translated.  
The translations were completed, and all translated materials 
were reviewed by the Board and considered in its adjudication 
of this appeal as described below.

Additionally, the Board notes that in September 2009, the 
Veteran submitted private medical records and copies of 
service records.  However, review of the claims file reveals 
that all of these records are identical copies of documents 
already of record.  Accordingly, no remand for agency of 
original jurisdiction is required, and appellate adjudication 
may proceed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in San Juan, Puerto Rico (RO).


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence need to 
substantiate the claims decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The Veteran's service treatment records do not show 
psychiatric symptoms or a diagnosed psychiatric disorder, or 
a back injury or a diagnosed back disorder.

3.  The weight of the evidence does not show that the Veteran 
has a current diagnosis of PTSD.

4.  The Veteran has current diagnoses of generalized anxiety 
disorder, major depressive disorder, and depression not 
otherwise specified.

5.  The evidence of record does not relate the Veteran's 
anxiety disorder or mood disorders to his military service.

6.  Herniated nucleus pulposis of L4-L5 and L5-S1 is 
currently diagnosed.

7.  The evidence of record does not relate the Veteran's 
lumbar spine disorder to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A lumbar spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
November 2004 and December 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in an August 2007 letter.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter 
was dated subsequent to the initial adjudication of the 
Veteran's claims in May 2005, the Veteran had almost 2 years 
in which to submit evidence prior to the readjudication of 
his claim in the June 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran's June 2003 Social Security Administration (SSA) 
disability determination, and the medical records considered 
in making that decision, was obtained in February 2006.  
38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in 
January 2005, March 2005, and October 2008; a VA opinion was 
obtained in May 2009.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that it is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
VA examinations considered the evidence of record, to include 
the Veteran's service treatment records and postservice 
treatment records, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed; as noted above, a nexus opinion was not provided in 
the October 2008 VA examination, the RO obtained such an 
opinion in May 2009.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Claimed Psychiatric Disorders

Factual Background

The Veteran's service treatment records show no evidence of 
psychiatric symptoms or a diagnosed psychiatric disorder in 
service or at the Veteran's April 1972 service separation 
examination.  There is also no evidence of psychiatric 
symptoms or a diagnosed psychiatric disorder in the Veteran's 
October 1978 Reserves enlistment examination, or the January 
1982 Reserves separation examination and report of medical 
history.  The Veteran's service personnel records reflect 
that he had combat service; his Department of Defense Form 
DD-214 (DD-214), shows that he was awarded the Combat 
Infantry Badge, among other decorations.  

Private treatment records dated from February 2000 through 
February 2005 reflect multiple occasions where the Veteran 
reported that he felt "fine," but also many records which 
document a range of emotions to include anxiety, upset, 
melancholy, and depression.  Specifically, the Veteran noted 
in June 2002 that he felt badly about everything that had 
happened to him, but did not specify an individual event.

During a October 2004 private evaluation, the Veteran 
reported that he had worked as a plumber until August 1999, 
as which point he stopped working due to emotional and 
medical problems; he received psychiatric treatment beginning 
in October 1999, and been granted SSA disability benefits in 
February 2000.  Currently, his symptoms included 
hyperalertness, irritability, insomnia, flashbacks, 
nightmares, low self-esteem, death wishes, and anhedonia.  
The Veteran also noted that he had difficulty maintaining 
employment after service.  Additionally, his reported 
stressors included being involved in a dangerous 
reconnaissance mission in Vietnam with the Special Forces, 
resulting in feeling tense and frightened; having 7 men 
killed at his base when mortar shells destroyed its 
perimeter; being ambushed by the enemy while on a missing and 
losing 5 of his fellow soldiers; and witnessing the death of 
friends and enemies while having to hide and flee from 
opposing forces.

The private practitioner believed that the Veteran had been 
exposed to the claimed stressors.  In discussing the 
pertinent criteria for PTSD, it was found that the Veteran 
endorsed intense emotional distress at reminders of Vietnam, 
ongoing efforts to avoid remembering those stressors, 
difficulty remembering many aspects of the events due to 
repression, and persistent symptoms of increased arousal (to 
include sleep problems, nightmares, poor concentration, and 
hypervigilance).  On this basis, the private practitioner 
concluded that the Veteran had major depressive disorder and 
generalized anxiety disorder, as well as PTSD, the latter of 
which was directly related to the claimed stressor events.

In his December 2004 stressor statement, the Veteran claimed 
6 stressors.  In December 1971, 7 soldiers were mortally 
wounded by mortars late at night during a mission en route to 
Da Nang.  A transport helicopter was shot down, and the 
soldiers inside were ambushed in the mouth of a river; the 
Veteran received a "shot on the head."  Later, when the 
Veteran was transferred to the infantry, his unit was 
attacked with mortars on several occasions at Cam Rahn Bay.  
During a reconnaissance mission, he had to climb Seven 
Founting mountain, and fell, but only received "slight blows 
of no importance."  During his first mission into North 
Vietnam, his unit was ambushed, and his sergeant was killed 
by the enemy.  Finally, he witnessed 2 men lose their legs 
when they stepped on a mine.

At the March 2005 VA PTSD examination, the Veteran reported 
that after service, he worked until August 1999 as an 
industrial mechanic at a large corporation.  However, in 
August 1999, he was forced to quit after he had a serious 
muscle spasm while working under a machine; he was sent for a 
physical examination and the corporate physician ordered his 
retirement.  He tried to return to that job, but was barred 
due to his physical disability, and became depressed; he 
reported that he frequently fights with his wife because he 
is home all the time.  Additionally, as a result of his 
forced retirement, he has had a lot of free time, which 
resulted in him feeling restless and remembering his Vietnam 
experiences.  

However, when asked about stressful events in service, the 
Veteran stated that he served in both Special Forces and in 
the infantry, but did not describe any specific stressors.  
The VA examiner also noted that the stressors mentioned in 
the private physician's October 2004 opinion letter were 
nonspecific and not detailed.  Ultimately, the VA examiner 
concluded that based on his clinical evaluation, and his 
review of the Veteran's records and reported history, his 
symptoms did not satisfy the diagnostic criteria for PTSD.  
Moreover, the VA examiner indicated that the private 
practitioner's PTSD diagnosis was invalid, as it failed to 
provide the individual scores for each PTSD diagnostic 
category, and the clinical testing results in her report were 
insufficient on which to base a diagnosis of PTSD.  

During the October 2008 VA PTSD examination, the Veteran 
reported nightmares, decreased sleep, forgetfulness, crying 
bouts, and suicidal ideations with one past attempt in 1980.  
When asked to describe the stressful events in service, he 
reiterated only one, the incident where 7 soldiers were 
killed by a mortar attack en route to Da Nang.  He also 
denied problems completing activities of daily living, 
household chores, gardening, fishing, and travel, but noted 
that he was currently unemployed, having stopped working 
after he experienced a serious muscle spasm while operating a 
machine.  The VA examiner diagnosed depressive disorder not 
otherwise specified.  However, the examiner noted that there 
was no basis for a diagnosis of PTSD, as the Veteran did not 
meet the pertinent criteria other than persistent 
reexperiencing and increased arousal.  

In May 2009, the Veteran's case was referred for a VA 
opinion.  At that time, the examiner found that the 
depressive disorder not otherwise specified was not related 
to service.  The rationale provided noted that the Veteran 
was separated from service in 1972, and denied experiencing 
depressive symptoms after service; records from that time 
show that he described his family and social relationships as 
good, and noted that he had many friends and hobbies.  
Moreover, by the Veteran's own report, his symptoms began in 
1989, and he first sought treatment in 1999; thus, a period 
of 17 years elapsed between service separation and the first 
manifestation of symptoms.  Accordingly, the examiner 
concluded, the depression could not have resulted from the 
claimed military events that had occurred more than 17 years 
prior.

Analysis-PTSD

In addition to those general regulations pertaining to the 
substantiation of service connection claims, service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304 (d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

As noted above, the Veteran's DD-214, shows that he was 
awarded the Combat Infantry Badge, among other decorations.  
Thus, absent evidence showing that these events did not 
occur, the Veteran's reported stressors must be accepted as 
having actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304 (d), (f); see also Doran, 6 Vet. App. at 289.  
Accordingly, the issue before the Board is whether these 
stressor events resulted in symptomatology that satisfies the 
pertinent rating criteria for a PTSD diagnosis.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  

To that end, the weight of the evidence of record does not 
reflect that the Veteran has a current diagnosis of PTSD.  
Although the Veteran's private practitioner concluded in 
October 2004 that the Veteran had PTSD, on the basis that his 
reported symptoms satisfied the 4 areas of the DSM-IV 
criteria, the March 2005 VA examiner stated that such a 
diagnosis was invalid.  Specifically, the VA examiner found 
that the October 2004 report, while stating that the Veteran 
met the criteria for a PTSD diagnosis, failed to document the 
symptomatology that would have satisfied such criteria.  
Moreover, the VA examiner noted that the diagnosis itself did 
not provide the individual testing scores that would have 
indicated PTSD.

In addition to the points made by the VA examiner, noted 
above, the Board notes that the October 2004 private report 
is not as probative as the VA examination reports, as its 
findings are inconsistent with the evidence of record.  
Initially, it is noted that the October 2004 private report 
noted that the Veteran had "difficulty remembering many 
aspects of the events" due to repression.  However, in his 
December 2004 stressor statement, the Veteran reported six 
separate events in detail, to include the number of soldiers 
wounded or injured, names of locations, and specific dates of 
the events.  Thus, it does not appear that the Veteran was 
unable to remember the explicit details of his claimed 
stressor events.

Moreover, the October 2004 report notes that the Veteran 
reported having "difficulty maintaining employment after 
service."  But the Veteran reported to the March 2005 VA 
examiner that he had worked for the same corporation as an 
industrial mechanic from the time he left military service 
(1972) until 1999.  Other than at the October 2004 private 
evaluation, the Veteran never indicated that his claimed 
symptomatology interfered with his employment.  Indeed, he 
stated at the March 2005 and October 2008 VA examinations 
that he stopped working in 1999 only because he experienced a 
serious muscle spasm while operating a machine; only at the 
October 2004 evaluation did he indicate that he stopped 
working for "emotional" reasons.  For these reasons, the 
weight of the evidence of record does not show that the 
Veteran has a current diagnosis of PTSD.

In his October 2005 VA Form-9, Appeal to the Board of 
Veterans Appeals, the Veteran indicated that although his 
PTSD was "delayed onset," he has always had nightmares, 
flashbacks, guilt, and suicidal ideations.  While the 
Veteran's contentions have been considered, is it noted that 
while he is competent to report his symptoms, he lacks the 
medical training to determine both when his claimed 
psychiatric disorders began, and whether they are related to 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As noted above, the weight of the evidence 
of record does not show that the Veteran has a current 
diagnosis of PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a); see also 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Accordingly, service 
connection for PTSD is not warranted.

Because the weight of the evidence does not confirm a 
diagnosis of PTSD, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis-Acquired Psychiatric Disorder Other Than PTSD

As noted above, the Veteran has current diagnoses of major 
depressive disorder, generalized anxiety disorder, and 
depressive disorder not otherwise specified.  However, the 
evidence of record does not relate these disorders to the 
Veteran's military service.  There is no opinion of record 
relating either the generalized anxiety disorder or the major 
depressive disorder to the Veteran's military service; the 
private practitioner's October 2004 nexus opinion was limited 
to her diagnosis of PTSD, discussed above.  A nexus opinion 
linking a currently diagnosed disorder is required to 
successfully substantiate a claim for service connection.  
See Hickson, 12 Vet. App. at 253.  Absent an objective 
medical opinion relating the Veteran's major depressive 
disorder and/or generalized anxiety disorder to his military 
service, service connection for these disorders is not 
warranted.

With respect to the depressive disorder not otherwise 
specified, with which the Veteran was diagnosed by the 
October 2008 VA examiner, the May 2009 VA opinion concluded 
that it was not related to service due to the 17-year 
postservice period in which the Veteran had no documented 
symptomatology or diagnosed psychiatric disorder.  Indeed, a 
denial of service connection is not in error when a claimant 
fails to provide evidence which demonstrated continuity of 
symptomatology, and fails to account for the lengthy time 
period for which there is no clinical documentation of his 
claimed disorder.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  Moreover, the May 2009 VA opinion is supported 
by the remaining evidence of record; there is no evidence of 
psychiatric symptoms or a diagnosed psychiatric disorder in 
the Veteran's October 1978 Reserves enlistment examination, 
or the January 1982 Reserves separation examination and 
report of medical history, thus showing that the Veteran 
denied having experienced psychiatric symptoms for a period 
of 10 years following his separation from active service.  
Because the only nexus opinion of record does not relate the 
Veteran's depressive disorder not otherwise specified to his 
military service, service connection for these disorders is 
not warranted.

As the evidence of record does not relate the Veteran's 
diagnosed psychiatric disorders to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Spine Disorder

The Veteran asserted during the January 2005 VA spine 
examination that he slipped and rolled down a hill in 1971 
while going up a humid mountain terrain with a rope.  
However, the Veteran's service treatment records show no 
evidence of a back injury in service, or a diagnosed back 
disorder in service or at service separation.  His July 1970 
service entrance examination and April 1972 service 
separation examination both showed normal clinical findings 
with respect to the spine, and the corresponding reports of 
medical history indicated that he denied experiencing any 
back problems.  Additionally, his October 1978 Reserves 
enlistment examination and January 1982 Reserves separation 
examination both noted no evidence of a back injury or 
disorder; at the time of the separation examination, the 
Veteran specifically denied experiencing recurrent back pain.

The first postservice evidence of a back disorder is a March 
1995 private computed tomography (CT) report.  That record 
noted that the Veteran had a herniated L4-L5 and L5-S1 lumbar 
spinal discs.  A June 1999 private treatment record recorded 
the Veteran's complaints of low back pain radiating to the 
right leg.  At that visit, he indicated that in 19991, he hit 
a manhole in the highway while working as an industrial 
mechanic, after which he began to experience pain from the 
waist down.  Other private treatment records dated from June 
1999 through August 2000 show continued treatment for low 
back pain radiating to the bilateral legs, with lumbar spasm  
and tenderness of the lumbosacral region.  An April 2001 
private lumbar multiresonant imaging test (MRI) confirmed the 
herniated L4-L5 and L5-S1 disks, and showed loss of lumbar 
lordosis and early changes of avascular necrosis at L5.  
Private treatment records from that time through January 2003 
showed continued treatment for lumbar spine pain radiating to 
the legs, herniated lumbar spine disks, and lumbosacral 
myovitis.

The January 2005 VA spine examination report noted the 
Veteran's history of his injury as stated above.  At that 
time, he reported experiencing moderate to severe burning 
lower back pain, extending through the buttocks and lateral 
legs to his ankles, with occasional numbness of his feet.  
The VA examiner diagnosed herniated lumbar disks at L4-S1.  
Similarly, during the October 2008 VA spine examination, the 
Veteran reported that he injured his back when he fell during 
a mountain exercise, but noted that he did not report to sick 
call because he "did not give the incident a major 
importance."  Herniated lumbar disks at L4-L5 and L5-S1 were 
documented by MRI and CT scan testing; the examiner also 
diagnosed lumbar radiculopathy secondary to herniated disks.  

Despite evidence of the Veteran's herniated lumbar disks with 
radiculopathy, the evidence of record does not show that this 
disorder is related to service.  The only opinion of record 
offered with respect to the relationship between the 
Veteran's back disorder and his military service concludes 
that they are not related.  Specifically, the October 2008 VA 
spine examiner found that the Veteran's "current low back 
disability is not caused by or the result of the claimed 1971 
fall."  The rationale for this opinion included the lack of 
treatment for or diagnosis of a back disorder for more than 
20 years subsequent to service.  Moreover, the examiner 
noted, during those 20-plus years, the Veteran was working as 
an industrial mechanic, "a physical[ly] demanding job 
[requiring] a lot of bending, lifting and squatting which 
makes the Veteran prone to suffer from discogenic disease 
with back problems."  

Based on this evidence, service connection for a back 
disorder is not warranted. Because there is evidence that the 
Veteran served in combat, and his claimed injury occurred 
during the course of his combat responsibilities, the Board 
finds that it is  "consistent with the circumstances, 
conditions or hardships of [his] service," and that claimed 
injury is considered as if it were documented in the 
Veteran's service treatment records.  38 U.S.C.A. § 1154(a). 
However, the VA examiner still found that the Veteran's 
currently diagnosed back disorder was not related to his 
military service on the basis of the lack of evidence showing 
that the Veteran had a back injury or disorder, or treatment 
therefor, from the time of his 1972 separation from service 
until 1995, a period of more than 20 years.  See Mense, 1 
Vet. App. at 356.  Moreover, there are no other nexus 
opinions of record to contradict that of the October 2008 VA 
examiner.  Accordingly, service connection for a low back 
disorder is not warranted.

Because the evidence does not relate the Veteran's back 
disorder to his military service, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

Service connection for a lumbar spine disorder is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


